Case 9:18-cr-80166-DMM Document 24 Entered on FLSD Docket 11/26/2018 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM

UNITED STATES OF AMERICA
Plaintiff,
Vv.

NICHOLAS WUKOSON,
Defendant.
/
NOTICE OF APPEARANCE

MICHAEL B. COHEN, Attorney at Law, Michael C. Cohen P.A., 6400 N.
Andrews Avenue, Suite 505, Fort Lauderdale, Florida 33309, hereby files this Notice of
Appearance for NICHOLAS WUKOSON in the above captioned case.

Respectfully submitted,

S/ Michael B. Cohen, Esq.
Wc hetd & CE Lf oor

Michael B. Cohen, Esq.
Florida Bar No: 210196

 

CERTIFICATE OF SERVICE
IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was
furnished via CMECF E-Filing to all applicable parties on November 26, 2018.

Respectfully submitted,

S/ Mich . Cohen, Esq.
Wee. S PEC ke ——

Michael B. Cohen, Esq.

Florida Bar No: 210196

6400 North Andrews Ave., Ste 505

Fort Lauderdale, Florida 33309

Ph (954) 928-0059
Fax (954) 928-0929

 
